 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DWIGHT M. DEBOSE,                                   1:19-cv-01771 JDP (PC)
12                        Plaintiff,
13                                                        ORDER TRANSFERRING CASE TO THE
               v.
                                                          SACRAMENTO DIVISION OF THE
14    J. ANNIN, et al.,                                   EASTERN DISTRICT OF CALIFORNIA

15                        Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
18   U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
19
     § 1915.
20
            In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
21
     violations took place in Lassen County, which is part of the Sacramento Division of the United
22
     States District Court for the Eastern District of California. Therefore, the complaint should have
23
     been filed in the Sacramento Division.
24
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
25
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
26
     will be transferred to the Sacramento Division. This court will not rule on plaintiff's request to
27
     proceed in forma pauperis.
28
            Good cause appearing, it is hereby ordered1 that:
 1            1. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Sacramento; and

 3            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 4   filed at:

 5                                   United States District Court
                                     Eastern District of California
 6                                   501 “I” Street, Suite 4-200
                                     Sacramento, CA 95814
 7
              3. This court has not ruled on plaintiff's request to proceed in forma pauperis.
 8

 9
     IT IS SO ORDERED.
10

11
     Dated:      January 13, 2020
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15   No. 204.

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
